Citation Nr: 1716991	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-30 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent before June 14, 2016, for a cervical spine disability, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Roanoke, VA Regional Office (RO), which, in pertinent part, granted a 10 percent rating for degenerative disc disease of the cervical.  During the pendency of appeal, a June 2016 Decision Review Officer Decision granted an increased disability rating.  The increased rating does not account for a 100 percent rating; therefore this matter is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2016 statement, the Veteran indicated that in 2015 and 2016 she was referred Dr. Ordonez, a private physician at Neurosurgical Associates, for cervical spine related treatment.  VA treatment records indicated that the Veteran received treatment at Neurosurgical Associates from Dr. Ordonez at least once in August 2015.  These records have not been associated with the Veteran's claims file, and it does not appear that the AOJ has undertaken efforts to obtain these records.  On remand, the AOJ should obtain treatment records from Neurosurgical Associates.  If such records cannot be obtained, make a formal finding of unavailability.  

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain all pertinent medical records from Neurosurgical Associates.  The AOJ should make a formal finding of unavailability if all reasonable efforts to obtain such records are ultimately unsuccessful.  

2. After undertaking the additional development, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




